USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 1 of 11


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION


HEARTLAND RECREATIONAL                 )
VEHICLES, LLC, et al.,                 )
                                       )
                        Plaintiffs     )
                                       )
      vs.                              ) CAUSE NO. 3:19-cv-923 RLM-MGG
                                       )
FRONTIER SUPPLY CHAIN                  )
SOLUTIONS, INC., and                   )
GRANYA RV IMPORTERS, INC.,             )
                                       )
                        Defendants     )


                            OPINION AND ORDER

      Heartland Recreational Vehicles, LLC; Airstream, Inc.; Keystone RV

(doing business as Crossroads RV and Dutchmen Manufacturing, Inc.), Cruiser

RV, LLC; and DRV, LLC (the RV companies) worked with Frontier Supply Chain

Solutions, Inc. and its subsidiary Granya RV Importers, Inc. to import their

recreational vehicles into Canada. The Canada Revenue Agency investigated

and fined the RV companies, which then filed this suit against Frontier and

Granya. The defendants filed a motion to dismiss all of the plaintiffs’ claims.

The court heard oral argument on August 4. For the following reasons, the

court grants the defendants’ motion in part.




                                       1
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 2 of 11


                                      I. FACTS

      Accepting the plaintiffs’ well-plead facts as true, these are the facts of the

case. Frontier approached the RV companies around 2011 and proposed to act

as the companies’ customs broker in Canada. Frontier said it would act as the

companies’ “presence in Canada for compliance services” and help them clear

their vehicles into the country. Previously, the RV companies didn’t pay

Canadian goods and services taxes themselves; they left that to the Canadian

dealers they worked with. Frontier proposed a system through which the

plaintiffs – with Frontier’s help – would collect the goods and services taxes

(also known as GST/HST) on their vehicles themselves and pay the taxes

directly to the Canadian government.

      The RV companies decided to work with Frontier and collect their own

goods and services taxes. It isn’t clear on this record when Granya RV

Importers was created, but it’s a company that Frontier created to act as an

importer of record for the RV companies in Canada. Granya RV doesn’t observe

corporate formalities, and its assets and business transactions are commingled

with Frontier’s.1

      Frontier advised the RV companies on how to register for GST/HST

purposes with the Canadian government, how to import products into Canada,

how to account for GST/HST payable on their products, how to charge and


1 The agreements are between the plaintiffs and Granya, but the RV companies refer to
the defendants collectively Frontier. The court does the same, except when a
distinction is necessary.


                                         2
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 3 of 11


collect GST/HST from their dealers, how to remit and report the collected

GST/HST, and whether the companies could claim input tax credits from the

Canadian government based on GST/HST paid. The RV companies allege that

Frontier said its advice was supported by a ruling from the Canada Revenue

Agency, as well as its own accounting firm and attorneys.

      The RV companies executed representation agreements with the

defendants in 2012 (though not all at the same time). The agreements

designate Granya as the RV companies’ representative for the accounting,

payment, and refund of customs and/or excise duties, excise tax, sales tax and

goods and services tax on the companies’ products.2 The defendants invoiced

the plaintiffs for the necessary taxes and then reported and remitted taxes and

duties to the Canadian government on the RV companies’ behalf.

      The RV companies asked the defendants to send them invoices in U.S.

Dollars, so the defendants converted the amount of GST/HST the plaintiffs

owed from Canadian to U.S. Dollars on every invoice. The RV companies allege

that when Frontier made these conversions, it added a hidden, fraudulent

premium to the exchange rate. The companies say that their representatives

noticed that something appeared incorrect on Frontiers’ invoices. When they

asked Frontier for an explanation, it said the markup was a “hedge” that it was

charging them to mitigate losses from daily exchange rate fluctuations. Frontier



2 Frontier stopped billing the RV companies through Granya in 2014, but Granya
remained liable for all goods and services tax payments to the Canadian government.


                                        3
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 4 of 11


also told the RV companies they could recover the hedge as an input tax credit

on their Canadian taxes. The RV companies relied on the defendants’ invoice

line for “total GST” paid – which included the hedge fee – to claim input tax

credits.

      The Canada Revenue Agency audited the RV companies’ tax returns and

reassessed the amount of taxes each company owed. Each plaintiff received a

reassessment    between    December     2016    and    January    2019;       those

reassessments covered various periods between 2011 and 2016. The RV

companies learned through the reassessments that Frontier had given them

inaccurate tax advice and that they owed the Canadian government millions of

dollars attributable to the hedge fee the defendants had invoiced them for.

      The plaintiffs raise six claims in their second amended complaint [Doc.

No. 33]: (1) breach of fiduciary duty; (2) constructive fraud; (3) fraud; (4)

negligent misrepresentation; (5) indemnity; and (6) unjust enrichment.



                      II. JURISDICTION AND APPLICABLE LAW

      Neither party makes a choice of law analysis. Frontier argues that in

Granya’s contracts with three of the plaintiffs – Heartland, Airstream, and

Keystone – there is a choice of law provision that says that laws of Canada and

Manitoba govern the agreement. Those three agreements also contain a forum

selection clause that says the parties consent to the jurisdiction of the




                                       4
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 5 of 11


Manitoba courts. Frontier contends that those plaintiffs should be dismissed

under the doctrine of forum non conveniens.

      A court considering a forum non conveniens motion ordinarily must

evaluate the convenience of the parties and public interest considerations to

determine whether the case should be transferred to another forum. “The

calculus changes, however, when the parties’ contract contains a valid forum-

selection clause, which ‘represents the parties’ agreement as to the most proper

forum.’” Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S.

49, 63 (2013) (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 31

(1988)). When a valid forum selection clause exists, the court’s analysis is

limited to the public interest factors. Mueller v. Apple Leisure Corp., 880 F.3d

890, 894 (7th Cir. 2018) (citing Atl. Marine v. W. Dist. Of Texas, 571 U.S. at 63-

64). “And because those factors are ‘rarely’ strong enough to override the

parties’ preselected forum, ‘the practical result is that forum-selection clauses

should control except in unusual cases.’” Id. (quoting Atl. Marine v. W. Dist. Of

Texas, 571 U.S. at 64).

      Heartland, Airstream, and Keystone don’t contest the validity of the

forum selection clause in their contracts with Granya. They contended at oral

argument that the contractual provision that says they will attorn to the courts

of the province of Manitoba doesn’t require them to bring their case in Canada,

but the court disagrees. The RV companies’ only public interest argument is

that communities in this district are heavily invested in the RV industry and



                                        5
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 6 of 11


have a “significant interest in ensuring a fair resolution of this case.” A local

interest in the RV industry is insufficient to override the parties’ preselected

forum.

       The defendants also attached agreements that they allege Cruiser RV and

DRV entered with Granya. Those agreements contain a choice of law provision

and forum selection clause that say the agreements will be governed by the

laws and courts of Indiana. The RV companies contest the validity of those

agreements in their response brief, arguing that they haven’t been signed. The

enforceability of those agreements is a question of fact not suitable for

resolution at the motion to dismiss stage. Accordingly, the court dismisses

Heartland, Airstream, and Keystone on forum non conveniens grounds and

further considers the defendants’ motion to dismiss only as to Cruiser and

DRV.



                            III. STANDARD OF REVIEW

       When considering a Rule 12(b)(6) motion to dismiss, the court construes

the complaint in the light most favorable to the nonmoving party, accepts all

well-pleaded facts as true, and draws all inferences in the nonmoving party's

favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010).

But Fed. R. Civ. P. 8(a)(2) “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).



                                        6
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 7 of 11


      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. at 570). A claim is plausible if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at

678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. at 556). Twombly and Iqbal

“require the plaintiff to ‘provid[e] some specific facts’ to support the legal claims

asserted in the complaint.” McCauley v. City of Chicago, 671 F.3d 611, 616

(7th Cir. 2011) (quoting Brooks, 578 F.3d at 581)). The plaintiff “must give

enough details about the subject-matter of the case to present a story that

holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).



                               IV. REMAINING CLAIMS

      Cruiser and DRV’s claims against the defendants remain. Four of

Frontier’s five arguments in support of dismissal are based on substantive law.

Frontier raises a statute of limitations defense; argues that the RV companies

can’t bring an unjust enrichment claim on the facts; and argues that the RV

companies can’t bring negligent misrepresentation and indemnification claims

because the parties were in privity of contract.

      The court can’t decide these issues because the parties haven’t provided

an analysis as to the applicable law. In their briefs, both parties proceed on



                                         7
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 8 of 11


Indiana law. But it’s clear based on the parties’ forum non conveniens

arguments – both in their briefs and during oral argument – that the parties

disagree as to the applicable substantive law. Frontier said at oral argument

that it disagrees with the RV companies that Indiana law applies to most

claims; it argued Canadian tax law is directly relevant to all claims. As the

court said before, there’s a choice of law provision in the Cruiser and DRV

agreements that Frontier attached to its opening brief, but the RV companies

contest the validity of those agreements, and the court won’t make any findings

of fact at this stage. The court can’t analyze the plaintiffs’ claims under one set

of laws now and another after the parties have briefed the choice of law issue.

Frontier needed to make a choice of law argument to support its motion in

order to be successful; without such an argument, most of the arguments it

raises in support of its motion to dismiss are unavailing at this stage. Gunn v.

Cont’l Cas. Co., 968 F.3d 802, 806-808 (7th Cir. 2020).

      The court can address Frontier’s final argument as to pleading

standards, because a federal court sitting in diversity applies federal

procedural law. Skyrise Constr. Group, LLC v. Annex Constr., LLC, 956 F.3d

950, 956 (7th Cir. 2020). Frontier argues that the RV companies’ allegations of

fraud in Claims I, II, III, and VI don’t meet the heightened pleading standards

under Federal Rule of Civil Procedure 9(b) and should be dismissed.

      The RV companies respond that their breach of fiduciary duty and

unjust enrichment claims aren’t subject to a heightened pleading standard.



                                        8
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 9 of 11


Rule 9(b) applies to averments of fraud, and the court decides whether to apply

the rule to a claim based on the complaint’s factual allegations. Borsellino v.

Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th Cir. 2007). The RV

companies’ unjust enrichment and breach of fiduciary duty claims are

premised upon a course of fraudulent conduct, so the court should apply the

Rule 9(b) heightened pleading standard to the claims. Id.; Cincinnati Life Ins.

Co. v. Beyrer, 722 F.3d 939, 950 (7th Cir. 2013).

      A plaintiff making a claim of fraud must state the circumstances “with

particularity.” Fed. R. Civ. P. 9(b). “The particularity requirement ensures that

plaintiffs do their homework before filing suit and protects defendants from

baseless suits that tarnish reputations.” Perelli Armstrong Tire Corp. Retiree

Med. Benefits Trust v. Walgreen Co., 631 F.3d 436, 439 (7th Cir.

2011); Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502, 507 (7th Cir.

2007) (“This heightened pleading requirement is a response to the great harm

to the reputation of a business firm or other enterprise a fraud claim can do.”).

“Because fair notice is perhaps the most basic consideration underlying Rule

9(b), the plaintiff who pleads fraud must reasonably notify the defendants of

their purported role in the scheme.” Vicom, Inc. v. Harbridge Merchant Servs.,

Inc., 20 F.3d 771, 777 (7th Cir. 1994) (internal citations and quotations

omitted). Rule 9(b) generally requires a plaintiff alleging fraud to plead the

“who, what, when, where, and how of the fraud.” Camasta v. Joseph A. Bank

Clothiers, Inc., 761 F.3d 732, 737 (7th Cir. 2014).



                                        9
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 10 of 11


       Frontier alleges that the RV companies cited generally to their invoices as

 fraudulent, and that a general citation to several years’ worth of invoices is

 insufficient to satisfy Rule 9(b)’s particularity requirements. The RV companies

 identified the who, what, when, where, and how of the fraud on page 13 of their

 second amended complaint. They cite two specific emails from Frontier

 employees, identifying their author and date, and two memoranda from

 Frontier that were submitted to DRV and Cruiser RV, which are also identified

 by date. They also cite the line item on the invoices they have received from the

 defendants that they allege the defendants misrepresented. These allegations

 are sufficient to provide the defendants fair notice of their purported role in the

 fraudulent conduct alleged.

       Frontier notes that some of the cited communications were addressed to

 specific plaintiffs, but it doesn’t ask the court to dismiss the claims from some

 plaintiffs and not others. Further, the 2014 memoranda the RV companies cite

 in their complaint were addressed to Cruiser RV and DRV, the two remaining

 plaintiffs. Frontier also contends that the RV companies have made

 inconsistent allegations as to their awareness of the alleged hedging

 adjustments. As already stated, the RV companies don’t deny that there was an

 item on their invoices that the defendants called a hedge; rather, they argue

 that Frontier calculated and charged them the hedge fraudulently, and that it

 misrepresented how the hedge affected the RV companies’ import taxes.




                                         10
USDC IN/ND case 3:19-cv-00923-RLM-MGG document 50 filed 08/11/21 page 11 of 11


                                     V. CONCLUSION

       Accordingly, the court GRANTS IN PART the motion to dismiss [Doc. No.

 36] and DISMISSES Heartland Recreational Vehicles, LLC, Airstream, Inc., and

 Keystone RV Company on forum non conveniens grounds. The court DENIES

 the motion in all other respects.

       SO ORDERED.

       ENTERED: August 11, 2021



                                  /s/ Robert L. Miller, Jr.
                                Judge, United States District Court




                                          11
